March 27, 2013 United States Securities and Exchange Commission Washington DC Attn: Scott Anderegg Dear Mr. Anderegg: RE: Great China Mania We are counsel to Asian Trends Media Holdings, Inc. (the "Company"). Per our discussion, and per your request, we have made changes tothe Company'sPRE 14C based on your verbal comments. We are filing the amended PRE 14C herewith in redline form. Please review and let me know if you have any additional changes or questions. Per our discussion, I have consulted a shareholder list and can confirm that there are39 shareholders of record in the Company. Sincerely, Callie T. Jones VINCENT & REES, L.C.
